TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2022



                                     NO. 03-21-00671-CV


  Michael Motheral in his Official Capacity as Chair of the University Interscholastic
 League's State Executive Committee; Johanna Denson in her Official Capacity as Vice
Chair of the UIL SEC; Paul Galvan in his Official Capacity as a member of the UIL SEC;
   and Daryl Wade in his Official Capacity as a member of the UIL SEC, Appellants

                                                v.

                       Jennifer Black, individually, and A.B., a minor,
                   by and through his guardian, Jennifer Black, Appellees




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                       OPINION BY JUSTICE BAKER
        CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on December 20, 2021.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the portion of the trial court’s order granting a temporary injunction and

denying the plea to the jurisdiction regarding appellees’ due-course-of-law claim. Therefore, the

Court affirms the portion of the trial court’s order granting the temporary injunction and denying

the plea to the jurisdiction regarding appellees’ due-course-of-law claim. The Court further

holds that there was reversible error in the remaining portions of the order denying the plea to
the jurisdiction. Therefore the Court reverses the remaining portions of the trial court’s order

denying the plea to the jurisdiction, and renders judgment dismissing for want of jurisdiction

appellees’ equal-protection claim, free-speech claim, and request for declaratory relief regarding

University Interscholastic League Rule 443. Appellants shall pay all costs relating to this appeal,

both in this Court and in the court below.